             Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 1 of 7




                                                                                                 Joseph C. Gratz
                                                                                           415-376-6407 (direct)
                                                                                            415-362-6666 (main)
                                                                                         jgratz@durietangri.com

September 9, 2020


VIA CM/ECF

The Honorable George J. Hazel
United States District Court
District of Maryland
6500 Cherrywood Lane
Suite 445A
Greenbelt, MD 20770

Re: American Chemical Society et al. v. ResearchGate GmbH
    Case No. 8:18-cv-03019-GJH

Dear Judge Hazel:

ResearchGate respectfully submits this letter brief seeking an order to compel Plaintiffs to produce
documents in response to several of ResearchGate’s requests for production.

I.     Brief Background

Plaintiffs in this case, who are large publishers with billions in revenue, allege that ResearchGate is
liable for copyright infringement when scientists post their own work on ResearchGate’s website. These
claims are based on allegations that “ResearchGate solicits specific authors to upload copies of specific
PJAs [published journal articles] that ResearchGate knows are published in journals whose terms do not
allow such posting[,]” (Compl. ¶ 34, ECF No. 1), and that ResearchGate presents “false and misleading”
statements about what types of content lawfully may be posted on ResearchGate’s website (id. ¶ 40).
ResearchGate previously requested the Court’s assistance in compelling discovery from Plaintiffs and
respectfully requests the Court’s intervention again now, because Plaintiffs have failed to produce
multiple categories of relevant information.

The parties met and conferred on August 24 and 25, 2020. Plaintiffs still refuse to produce documents
in response to several of ResearchGate’s Requests for Production (“RFPs”). The following disputes are
ripe for the Court’s decision.
             Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 2 of 7

September 9, 2020
Page 2

II.    Documents Plaintiffs Should Produce

       A.      Responsive Documents That Hit on Search Terms

Plaintiffs have withheld certain responsive documents that hit on agreed search terms. For many of
ResearchGate’s RFPs, Plaintiffs had agreed to produce responsive documents based on the search terms
the parties agreed on through mutual exchanges of proposed terms and several meet-and-confers earlier
this year. 1 However, during and since the parties’ last meet-and-confer on August 24 and 25, Plaintiffs
made clear that they did not produce certain documents that were responsive to ResearchGate’s RFPs
and hit on ResearchGate’s search terms; Plaintiffs have withheld responsive documents on the grounds,
they say, of relevance, undue burden, and proportionality. Plaintiffs have not provided any authority for
their approach—nor could they.

Plaintiffs’ decision to withhold responsive documents is most apparent with respect to ResearchGate’s
RFP Nos. 1 and 2. In those RFPs, ResearchGate requested all documents relating to ResearchGate (RFP
No. 1) and communications relating to ResearchGate, whether internal, among Plaintiffs, or with third
parties (RFP No. 2). Plaintiffs agreed to search for and produce documents and to use “ResearchGate”
and “RG” as search terms, but they have declined to produce the full scope of documents responsive to
these requests. Plaintiffs explained during meet-and-confers that they withheld documents relating to
ResearchGate that hit on those agreed search terms simply because they regard those documents as
irrelevant.

ResearchGate has consistently opposed Plaintiffs’ approach of unilaterally selecting for production only
the documents they think are relevant. Plaintiffs maintained their approach, however, and they have
refused to provide ResearchGate with their criteria for assessing relevance. They have mentioned
examples of documents they have withheld. But when ResearchGate asked for a full list of the types of
responsive documents Plaintiffs did not produce, Plaintiffs refused, saying that no such list existed and
they were unwilling to create or otherwise provide one. Their position boils down to: Just trust us. This
position lacks any legal justification. Relevance isn’t for them alone to decide.

Following the parties August 24 and 25 meet-and-confers, ResearchGate emailed Plaintiffs to confirm
whether Plaintiffs had withheld responsive documents on “relevance” grounds for any RFPs other than
Nos. 1 and 2. Plaintiffs did not answer the question but disclosed that they also had withheld responsive
documents on the grounds of undue burden and proportionality. ResearchGate again disagreed with this
approach and again asked whether Plaintiffs have withheld responsive documents on relevance, burden,
or proportionality grounds for any RFPs other than Nos. 1 or 2. Plaintiffs still refused to answer the
question, asserting that the parties had “been through this many times, and a 100,000-foot level
discussion after our meet and confers, and across the entirety of the requests, is unproductive.”



1
  The RFPs for which Plaintiffs were to produce responsive documents based on search term hits are at
least: Nos. 1-3, 15, 19-26, 28-29, 31, 34, and 47-50. For brevity, ResearchGate does not here describe
each of those document requests but is willing and able to provide the Court with additional information
about these requests and the documents they seek.
             Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 3 of 7

September 9, 2020
Page 3

ResearchGate is at a loss as to the extent to which Plaintiffs have withheld responsive documents that hit
on agreed search terms. ResearchGate respectfully requests the Court’s assistance in compelling
production of responsive documents. Specifically, Plaintiffs should be compelled to produce the full
scope of responsive documents that hit on search terms, including but not limited to RFPs Nos. 1 and 2.

       B.      Documents Relating to Works on ResearchGate’s Website and How Plaintiffs
               Learned of Them

In RFP Nos. 32 and 33, ResearchGate asked for documents and communications relating to the
appearance of any work in suit on ResearchGate’s website (No. 32) and documents and correspondence
sufficient to show when and how Plaintiffs learned that the work in suit appeared on ResearchGate’s
website (No. 33). Plaintiffs have produced copies of articles that appeared on ResearchGate as well as
log files showing when Plaintiffs viewed these articles. At best, this shows the appearance of the works
in suit and when Plaintiffs viewed the article on one occasion (not necessarily when they learned that the
article was on ResearchGate’s website). But these documents certainly do not show the how—and this
has been ResearchGate’s focus, including during several meet-and-confers. ResearchGate has sought a
specific category of information: documents or data sources showing Plaintiffs’ processes (whether
human or automated) for reviewing and possibly investigation works on ResearchGate website.

These documents are relevant to at least two aspects of the case. ResearchGate asserts under the DMCA
the affirmative defense that it had no actual or “red-flag” knowledge that its activities were infringing.
See 17 U.S.C. § 512(c)(1)(A)(i)-(ii); ResearchGate’s Answer to Pls.’ Compl. at 17-18, ECF No. 9. This
means that ResearchGate intends to prove that it was not aware of facts or circumstances that, to a
reasonable person, would have made it obvious that ResearchGate’s activities were infringing. See
Mavrix Photographs, LLC v. Livejournal, Inc., 873 F.3d 1045, 1057-58 (9th Cir. 2017). As to Plaintiffs,
they claim statutory damages, and among the factors to be considered in awarding any statutory
damages are actual damages, the infringer’s state of mind, and the conduct and attitude of the parties.
Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 127 (2d Cir. 2014); Disney Enters., Inc. v. Delane,
446 F. Supp. 2d 402, 406 (D. Md. 2006). The requested documents are relevant to red-flag knowledge
because they may show Plaintiffs’ own uncertainty about authors’ rights to share articles via the
ResearchGate website and possibly different approaches Plaintiffs have taken with respect to those
works and ResearchGate. The documents are relevant to damages because they would show the
resources (or lack thereof) Plaintiffs dedicated to investigating works appearing on ResearchGate’s
website (damages) and their action (or inaction) upon discovery works on ResearchGate’s website. 2

Plaintiffs have refused to produce these documents, asserting in a blanket manner that the documents
sought would be privileged. But they have not provided any particular grounds for privilege. Indeed,
they have given no indication that they have even searched for or collected responsive documents.




2
  These documents also may be relevant to ResearchGate’s statute-of-limitations and laches defenses, if
they show that Plaintiffs investigated and discovered allegedly copyrighted works on ResearchGate’s
website but did nothing about them.
              Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 4 of 7

September 9, 2020
Page 4

ResearchGate respectfully requests that Plaintiffs be ordered to produce documents responsive to these
requests—namely, documents or data sources sufficient to show Plaintiffs’ processes for reviewing and
investigating works appearing on ResearchGate’s website.

        C.     Documents Relating to Mendeley and SSRN

ResearchGate also has requested document discovery regarding Mendeley and SSRN. Both are
websites owned by Plaintiff Elsevier that allow researchers to post their own work online; they are
competitors of ResearchGate. To provide a brief summary of these entities:

    •   Elsevier describes Mendeley as an “academic social network that can help you organize your
        research, collaborate with others online, and discover the latest research” by “[f]ind[ing] relevant
        papers,” among other things. About Mendeley, Elsevier,
        https://www.elsevier.com/solutions/mendeley (last visited Aug. 26, 2020). Elsevier acquired
        Mendeley in 2013.

    •   SSRN “is an open-access online preprint community,” About SSRN, Elsevier,
        https://www.elsevier.com/solutions/ssrn (last visited Aug. 26, 2020), and an “eLibrary [which]
        provides 950,733 research papers from 503,172 researchers in more than 50 disciplines,” SSRN,
        https://www.ssrn.com/index.cfm/en/ (last visited Aug. 26, 2020). Its database includes both
        abstracts and “full text papers.” Browse eLibrary, SSRN,
        https://papers.ssrn.com/sol3/DisplayJournalBrowse.cfm## (last visited Aug. 26, 2020). Elsevier
        acquired SSRN in 2016.

ResearchGate has sought documents regarding the following topics. Elsevier has refused production in
connection with all of them. 3 It has not claimed that it does not have these documents in its possession,
custody, or control, but instead has said that ResearchGate’s requests are overbroad, disconnected from
the case, and present a disproportionate burden—without explaining why. Elsevier is wrong. And the
requested documents are relevant for at least the reasons described below.

    •   The effect, if any, of ResearchGate on Mendeley and SSRN’s businesses (RFP No. 53). This is
        relevant to damages because it would go to the alleged harm to Elsevier as a result of
        ResearchGate’s conduct, or benefit to Elsevier as a result of sharing on these other websites that
        Elsevier owns. It also goes to willfulness because, if Elsevier decided to buy companies that
        currently or in the past have allowed users to upload full texts, previewed articles, or otherwise
        had policies similar to ResearchGate’s, then that would support ResearchGate’s position that its
        actions were reasonable and not willful. Willfulness may be at issue because, while
        ResearchGate does not believe it has infringed Plaintiffs’ rights, if the trier of fact disagrees, then
        it will need to determine whether ResearchGate’s conduct was willful to determine the
        appropriate amount of statutory damages. See 17 U.S.C. § 504(c)(2).


3
  Plaintiffs have agreed to produce only one type of information relating to Mendeley and SSRN:
annual reports of Elsevier’s parent company showing Elsevier’s relationship to and ownership interests
in Mendeley and SSRN (RFP No. 52).
             Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 5 of 7

September 9, 2020
Page 5

   •   The reasons why Elsevier decided to purchase Mendeley and SSRN (RFP No. 54). This is
       relevant to damages, as described above, and to red-flag knowledge, because Elsevier’s
       acquisitions of two companies that operate in the same space as ResearchGate would help to
       show that ResearchGate’s activities were reasonable and not obviously infringing.

   •   Mendeley’s and SSRN’s understanding of the meaning of “self-archiving” (RFP No. 55). This is
       relevant to countering Elsevier’s allegations that ResearchGate presented misleading information
       about self-archiving and relevant to red-flag knowledge. If Mendeley and SSRN understood
       self-archiving in a way similar to how ResearchGate has, then that would demonstrate that
       ResearchGate’s statements were not misleading. As to red-flag knowledge, notably, SSRN’s
       president in 2017 wrote about open access on an SSRN blog and described types of open access
       as “terribly confusing,” Gregg Gordon, More Is Simply More: Thoughts on Open Access, SSRN
       Blog, http://ssrnblog.com/2017/10/22/more-is-simply-more-thoughts-on-open-access/ (Oct. 22,
       2017) (last visited Aug. 26, 2020). That he (and probably others) at SSRN and Mendeley found
       open access confusing demonstrates the ambiguity in sharing policies and would support
       ResearchGate’s no-red-flag-knowledge defense.

   •   Statements Mendeley and SSRN have made about self-archiving or SHERPA/RoMEO on their
       websites (RFP No. 56) and all other documents and communications regarding
       SHERPA/RoMEO (RFP No. 57). SHERPA/RoMEO is a website that provides information
       about publishers’ open-access policies and provides colors (green, blue, yellow, and white) to
       signal an author’s ability to archive their articles. These documents are relevant because
       Plaintiffs have asserted that ResearchGate has presented “false and misleading statements about
       self-archiving” based on SHERPA/RoMEO’s analysis (Compl. ¶ 40, ECF No. 1), and to
       disprove these allegations, ResearchGate hopes to present evidence showing that there was no
       reason to question the reliability of SHERPA/RoMEO as a resource and that Plaintiffs
       themselves regarded it as accurate. Mendeley itself has pointed users to SHERPA/RoMEO as a
       way to determine whether they could post their work on Mendeley. Updated (and hopefully
       easier-to-understand) Terms of Use, Mendeley Blog, https://blog.mendeley.com/2013/09/27/just-
       a-few-words/ (Sept. 27, 2013) (last visited Aug. 26, 2020).

   •   Mendeley’s and SSRN’s copyright policies and practices, as well as their facilitation of users’
       uploading of and access to full texts (RFP Nos. 58-59, 62-64). This information is relevant to
       red-flag knowledge and to damages, as described above; see also Gordon supra.

   •   Elsevier’s copyright enforcement efforts with respect to Mendeley and SSRN (RFP No. 60).
       This is relevant to damages and red-flag knowledge, as described.

   •   Data about Mendeley and SSRN users that these websites share with Elsevier (RFP No. 61).
       Like other categories, this too is relevant to damages and red-flag knowledge.

Elsevier should be compelled to produce the full scope of documents response to these requests about
Mendeley and SSRN.
                 Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 6 of 7

September 9, 2020
Page 6

III.       Conclusion

ResearchGate respectfully requests that the Court issue an order requiring:

       •   Plaintiffs to produce all responsive documents that hit on search terms, including but not limited
           to all documents and communications relating to ResearchGate (RFP Nos. 1 and 2);

       •   Plaintiffs to produce documents sufficient to show Plaintiffs’ processes (human or automated)
           for reviewing and investigating works appearing on ResearchGate’s website (RFP Nos. 32 and
           33); and

       •   Elsevier to produce:

              o all documents and communications relating to the effect of ResearchGate on Mendeley and
                SSRN’s businesses (RFP No. 53);
              o documents sufficient to show the reasons why Elsevier decided to purchase Mendeley and
                SSRN (RFP No. 54);
              o all documents and communications regarding Mendeley’s and SSRN’s understanding of the
                meaning of self-archiving (RFP No. 55);
              o documents sufficient to show all statements Mendeley and SSRN have made about self-
                archiving or SHERPA/RoMEO on their websites (RFP No. 56) and all documents and
                communications regarding SHERPA/RoMEO (RFP No. 57);
              o documents sufficient to show Mendeley’s and SSRN’s copyright policies and practices (RFP
                No. 58);
              o documents sufficient to show all ways that Mendeley and SSRN have allowed or facilitated
                users’ access to the full text of published journal articles (RFP No. 59);
              o documents sufficient to show Elsevier’s copyright enforcement efforts with respect to
                Mendeley and SSRN (RFP No. 60);
              o documents sufficient to show each type of data about Mendeley and SSRN users that
                Mendeley or SSRN shares with Elsevier (RFP No. 61);
              o documents sufficient to show any feature on Mendeley’s or SSRN’s website that facilitates
                previews of published journal articles (RFP No. 62);
              o documents sufficient to show how published journal articles have been uploaded to Mendeley
                and SSRN (RFP No. 63); and
              o documents sufficient to show Elsevier’s past and current policies and practices with respect
                to whether it permits named authors to upload published journal articles, pre-prints, or other
                full-texts to Mendeley or SSRN (RFP No. 64).
             Case 8:18-cv-03019-GJH Document 63 Filed 09/09/20 Page 7 of 7

September 9, 2020
Page 7

Respectfully submitted,

/s/ Joseph C. Gratz
Joseph C. Gratz
                                           ___/s/ Toyja E. Kelley_________________
                                           Toyja E. Kelley (Federal Bar No. 26949)
                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           500 E. Pratt Street, Suite 900
                                           Baltimore, MD 21202-3133
                                           410-332-8600
                                           410-332-8862 (facsimile)
                                           Toyja.kelley@saul.com

                                           Attorneys for ResearchGate GmbH
